FlL.Ef}

ZUJSAPR 19 AH 9:[}2
Ui$;§ §s§:iw~`l¢ L,‘Y.§c’oim
UNITED sr s wis U§iHYECoURT

 

WESTERN DISTRI ASHIP~FUTWAT SEATTLE
In rec Case No. 16-11767-CMA
NORTHWEST TERRIT()RIAL MINT, LLC, INJURED PARTY'S NOTICE TO THE

COURT RE: WlTNESS IN'I`IMIDATION
Debtor.

 

 

 

 

COMES NOW, Q>F.;T`(' l/(`/-l!QE\F‘BC”, pro se, in the above captioned case, a
creditor as Well as a Witness, states that the following is true and correct to the best of her

knowledge:

BA K RO ND

Northwest Territorial Mint, a twenty year old business with several branches around the
U.S. and one in China, which manufactured coin-like medallions, military medals, Boy Scout
badges, etc., filed bankruptcy April lst, 2016. BC's family‘s stored precious metals, according
to the trustee of the estate, had been “stold” [SIC] by the Debtor; however BC's investigation
turned up information that the Trustee had inventoried approximately ten million dollars worth
of metals but Would not show the Inventory, he having told BC that there had only been a `
couple hundred thousand dollars worth of metals in the vaults left by the Debtor, and only

lt')-l l-767-CMA: INJURED PART\"S NOTICE
TO THE COURT RE: WlTNESS INT[MIDATION

lof 12

CaSe 16-11767-CMA DOC 2078 Filed 04/19/19 Ent. 04/19/19 11221:02 Pg. 1 Of 12

$l,()ll left in a checking account, none of which could be related to her name or any of her
family's names or businesses BC's two-year investigation indicates that an estimated
3150,000,000.00 [ONE HUNDRED FIFTY MILLION DOLLARS, (300,000 missing dies @
$500 each) WORTH OF BUSINESS PRODUCTS], and approximately $9,000,000.00 (NINE
MlLLION DOLLARS) WORTH OF CUSTOMER-STORED PRECIUUS METALS had
disappeared from the lnventory aft r th T st and his crew had taken c f th estate.
The Trustee's own “investors” were in charge of accounting No dies were going to be returned
to customers because the trustee said he intended to melt down all 4{){),000 dies and sell them
for scrap steel, for $2 each, even though the dies had cost customers approximately $7()0 each
to design and manufacture

The bankruptcy was supposed to be Chapter ll proceedings, reorganizing the Debtor's
businesses so that creditors' could be paid and made whole, so it did not make sense to BC why
dies would be melted down and never returned, and stored precious metals could not be
negotiated to be returned; she had not had any previous problems dealing with the debtor; it

seemed that the mint‘s website was writing false information, so she investigated

 

SOME, NOT ALL INCLUSIVE, OBSTRUCTION, JUNE 20, 2018 - OCTOBER 9, 2018:

Throughout approximately two years of her investigating BC endured countless people
(she believes Were stalkers) snapping photos of her, keeping tabs on her, and asking odd
personal questions Photographing her seemed meant to be harassment, her image and location
potentially being sent with a press of a send-button for purposes of stalking, putting her in
harm's way, and stealing her files and evidence

Alleged present-day intimidation attempts, began on June 28, 2018, two days after the

Trustee retumed to Seattle before intensifying on October 15, 2018.

16-1 l-?t')?-CMA: INJURED PARTY‘S NOTlCE
TO THE COURT R.E: WITNESS lNT[MlDATlON

20f 12

CaSe 16-11767-CMA DOC 2078 Filed 04/19/19 Ent. 04/19/19 11221:02 Pg. 2 Of 12

June 20, 2018: BC phoned the Trustee regarding the dies to be claimed and the claim-
form that supposedly needed to be submitted by June 21, 2018 to preserve the right to argue
ownership on July 17, 2018 and July 20, 2018. The Trustee said he was out of town, driving at
the time of the phone call, and that he would be back on Tuesday, which would have been ,I_n_n_e
26, 2018. The problem was that the form on the website was still inoperable; a partially
completed form would not send without all spaces being filled out; the online form would not
accept keystrokes when filling out the blank space listed for additional proof of ownership; this
was not the same form as the one-page more simple form that was approved by the judge in
this matter after the Trustec had narrowly survived an Order To Show Cause for attempting to
extract 3300 per die from customers whom had stored the dies. The only way to comply with
the Trustee’s demand of submitting the form by June 21, 2018 was to sort of trick the claim
form into accepting keystrokes and then downloading the form through a printer, filling out the
hard-copy of the form and delivering it to the attorneys’ address: K&L Gates at 925 4“' Ave.,
29th floor, downtown Seattle.

June 21, 2018, BC delivered the die claim form to the address of the attorneys’ office in
person prior to closing time. Tiffany Ng was at the front desk to receive it, although she told
BC that she was not allowed to initial or sign for having received it, (as she had done
previously), other than to give BC a business card with a date on it and another marking other
than her name. BC submitted a Claim Form that had been printed from the bankrupt mint’s
website that was operated exclusively by Trustee Mark Calvert. The form had been inoperable
as described above. [The Trustee was ORDERED to list all claimants on July 3, 2018 whom

had submitted the form; however, BC’s name was not listed.].

 

 

 

On or about July 11, 2018, [Details intentionally withheld], a muscly man stomped up to
BC while she attempted to cross a downtown Seattle street and angrily, forcefully, shoved his

extended middle fingers toward her eyes and face as if to send a Mafia-type message that she is

16-1 l-767-CMA: lNJURED PARTY'S NOTICE
TO THE COURT RE: WITNESS lNTlMlDATlON

3of 12

CaSe 16-11767-CMA DOC 2078 Filed 04/19/19 Ent. 04/19/19 11221:02 Pg. 3 Of 12

going to get f***ed-up; (the man fit the description of the Trustee's hired CE().) [Many details
are intentionally omitted] This man was extremely angry, not merely someone crazy; he did not
appear to be a drug addict or derelict or insane, and he seemed to quickly target BC, select her
in the midst of a crowd of approximately ten people.

Some days following the verbal attack of July 11, 2018, a person whom BC had
previously suspected was working with her legal adversaries stood near her at [Inmnati£n
withheld],an establishment somewhat affiliated with the Trustee's hired law-finn, kept
repeating something such as, or similar to: You are f***ed; You're so-o-o-o-- f”‘**ed!

Several physical attacks seemed to have something in common; they were directed at
specific bodily areas that, if some enemy were unduly privy to her medical iiles, would know
were vulnerable, [speciiic examples withheld to ensure medical privacy]. Hypothetical
examples are: if her leg had been broken there would be an onslaught of “mini-attacks”
directed toward her broken leg, perhaps someone walking on a sidewalk would suddenly veer
into her path and aim for a collision with the broken leg; or an adult skateboarder might attempt
to crash into her, having aimed for the broken area.

During .Iuly 2018, [exact details intentionally withheld for medical privacy] a bus driver
catapulted her off a bus by pressing a button and engaging the handicap ramp to rise up and
unfold and propel her forward from high above and then be forcefully thrown onto the
sidewalk. It didn't seem like an accident, (iust to briefly explain a few of numerous incidents).
Said mishaps were so numerous and seemingly timed to correlate with Court matters that it is
unlikely they were coincidental or accidental.

Physical attacks against BC seem to have stopped for nearly two months during
approximately mid-August thru September 2018 since she notified the Court of such

harassment and threats, until October 9 2018 , whereby an unusual occurrence happened at a

 

facility somewhat associated with the Trustee's hired law-firm, [details intentionally omitted

due to sensitivity of information].

 

16-11-767-CMA: INJURED PARTY'S NOTICE
TO THE COURT RE.: WITNESS lNTIMlDATION

4of 12

CaSe 16-11767-CMA DOC 2078 Filed 04/19/19 Ent. 04/19/19 11221:02 PQ. 4 Of 12

F or this particular writing, the scope of which will be solely limited to the alleged

purposeful attacks, which suspiciously occurred during the Trustee's crew‘s billing period of

October 12, 2018 thru ,!anggl_'y 31, 2012, a time-frame for which he asks the Court for

permission not to submit documentation

 

fletcher 15, 201§, approximately noon, within only a few hours after B.C. finished
writing two separate letters to the bankruptcy judge, Christopher M. Alston, and Bill Gates, she

was LQ_LKIL arrested at an establishment somewhat affiliated with the Trustee's law-lirm, and
taken to jail before being able to mail the letters or deliver them. The letters were immediately
confiscated by the arresting Seattle police oiiicers, along with the rest of her belongings She
had written to Bill Gates because three of the four attorneys in question are employed at Mr.
Gate’s father’s law firm; they having been hired by the bankruptcy Trustee. [Bill Gates was to
be the recipient of two letters, one dated October 15, 2018 and then later, one dated January 8,
2019.] Letter to Judge Alston is hereby submitted as ATTACHME§T NO 1 :

BC's clothes were taken by Department of Corrections and she was left with a tight
fitting short-sleeved jumpsuit to which she felt as if she was allergic to, no socks or shoes,
exposed to dirty floors of various cells she was transferred to while barefooted, with no way to
wash her feet or cover her feet except for with toilet paper, as well, no soap available to wash
with. Her legs swelled and became a mottled color. She loudly insisted upon seeing a doctor, to
no avail. Eventually a DOC ofiicer said she could see a nurse. But even though the jail's own

nurse said she needed to see a doctor, they would notlet her see a doctor.

Jailhouse torment and torture and stress lasted for twenty-five hours, she still not being
released five hours after a judge signed an Order on October 16, 2018 at 9:30 AM for her
release on her own recognizance BC had been accused of such a small, dreamed up, infraction

that even if she were to be guilty, which she was not, the fine might have been $25 at most, yet

16-1 l-TGT-CMA; INJURED PARTY'S NOT!CE
TO THE COURT RE: WITNESS INTIMIDATION

50f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Ent. 04/19/19 11:21:02 Pg. 5 Of 12

the City Attorney (whom himself had been involved in bankruptcy cases for twenty five years
before becoming the City prosecutor, likely knowing the present-day Trustee, BC's adversary,
and surly knowing the law-firm) was requesting a jury trial and for BC to pay $l,000 bail for,
not one, but two ridiculous counts of criminal trespass in the first degree

The actual 10/16/18 hard-copy Judge's Order to release BC on her own recognizance
and other evidence of alleged DOC wrongdoing, such as but not limited to, swabs of the walls
exhibiting a strange lead-colored residue, was stolen, snatched right out of her hand by a Dept
of Corrections officer, along with other evidence in her possession right before she was
released, never to be returned. 1

BC later found out aHer being released, warning fliers regarding flesh-eating bacteria
being rampant in Seattle, especially close-quarter unsanitary places (such as jails often filled
people whom engage in drugs and homeless camps) were posted on Seattle billboards.

Please see example of posted flier re: flesh-eating bacteria as ATTACHMENT NO 2 :

 

Sometime after the October 15“'-16th 2018 jai]ing: [Information intentionally omitted for
medical privacy] BC is in Emergency Room for what appeared to be painful and rapidly
spreading flesh-eating bacteria reacting to heated water and in a pattern where her jailhouse
garb had drawn up into bodily crevasses and brushed against previous scar tissue Based upon

the apparent virulence and then the cure, this did indeed seem to be flesh-eating bacteria.

 

November 13, 2018: BC had to be back -in Seattle to attend hearings regarding being arrested

on October 15, 2018, lest she miss the hearing and be arrested on a bench warrant.

 

16-1 l-767-CMA: INJURED PARTY'S NOTiCE
TO THE COURT RE: WITNESS INTlMIDATlON

60f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Ent. 04/19/19 11:21:02 Pg. 6 Of 12

December 11 2018: BC had to be back in Seattle to attend hearings regarding being arrested

 

on October 15, 2018; next hearings January 9, 2019 and January 15, 2019.

 

January 8, 2019,l 3:49 PM, Trustee and opposing law-firm to B.C. filed their allegedly
spurious Application For Compensation, billing over five million dollars; spurious considering
various Trustee and crew’s “explain-away(s)”, the Trustee’s and attorneys’ explanations to the
court often contradicting their own previous sworn testimony(s), and the enormous amount of
unnecessary billing for attorneys' fees for court battles that should not have occurred, such as
battles regarding returning customers' stored dies and metals, battles due to the Trustee
allegedly lying.

Janual_'y 8, 2019, approximately 4:]5 PM, BC, within minutes of the Trustee's

submission, mailed a letter to: [info withheldl

 

 

However, it seemed that each time a letter was finished and ready for mailing, just as had
happened on October 15, 2018, within hours, something horrific would happen to BC, the
timing of the attacks correlating with BC attempting to get help by mailing S.O.S. letters and
filing adversarial court pleadings in light of her being disallowed by the judge to speak in
Court, and in light of her not being able to find attorneys willing to oppose such a headwind of

powerful attorneys that represented the Trustee.

 

,!anuag{ 9, 2019, approximately 10:45 AM, Redmond wA was to be the day of BC's

fourth appearance in court regarding the 10/15/18 false arrest. lt was a clear day without
excessive sun nor excessive cloudiness, little or no traffic, absolutely no reason for a driver not
to see a pedestrian walking squarely within the crosswalk in compliance with the pedestrian

crossing signal. Pedestrian B.C., for this report, referred to as (“Ped”), eastbound waited to

l6-l l-767-CMA: l'NJURE.D PARTY'S NOTICE
TO THE COURT RE: WITNESS lNTlMIDAT[ON

70f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Ent. 04/19/19 11:21:02 PQ. 7 Of 12

cross the street at the corner of 161 Ave NE and NE 85th St., Redmond WA. The pedestrian
white light illuminated, signaling Ped, the lone pedestrian, that she had the right of way to
walk, which she carefully did after looking and continuing no traffic As she neared the mid-
part of the crosswalk, well within the parameters of the walkway, almost to the middle of the
street, she glanced toward her left and saw that a silver/gray car appeared to be coming in her
direction, with her squarely in the middle of his bumper and showing no indication of stopping
Ped immediately stopped and then proceeded to back-step quickly to get away from the front of
the car (the car being approximately 20 feet or so away at that point). lt seemed that the car
made a veer toward her even after she attempted to back up, whereby she moved backwards as
quickly as she could move her feet, an estimated five or six steps trying to run backwards as the
vehicle came toward her. The next thing she remembers is that she was flat on her backside on
the pavement within the crosswalk, having reversed direction from being mid-way across the
street, back to approximately a quarter of the way through the crosswalk with 6 or 8 seconds
left on what turned out to be a twenty-second lengthy signal. Her pink and white thermal
grocery bag landed near the front of the car, and her feet extended toward the bag but several
feet away from it.

If Ped had not seen the car and quickly moved, she would have been squarely hit or run
over by the car. She was concerned that the mishap was intentional so she gathered as much
information as possible and asked the driver, to no avail, to call the police. She wrote the easily
readable WA license number (AXSOS%), and she saw the word “Hybrid” written on the car.
Not wanting to risk further injury, she did not move from where she sat upright in the
crosswalk, the car blocking what little traffic there was. Ped asked the driver to call the police
but he refused and cavalierly told her that she could call police if she wanted them called. Ped
asked his name and he said “Gary” and confirmed the spelling as having one “r”; then she
asked for his last name whereby he said “Bamesberger”, spelled as “B-a-m-e-s-b-e-r-g-e-r” he
said when asked to clarify. A woman, whose stated name was Lynn Ellis, showed up with a
phone a couple minutes after the fact and called the police at Ped‘s request The driver falsely
told her that he was in the process of calling the police. Ped told her he had refused to call them

l6-l 1-767-CMA: lNJURED PARTY‘S NOT[CE
TC| THE COURT RE: WITNESS U\ITIMIDATION

80f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Ent. 04/19/19 11:21:02 Pg. 8 Of 12

until she got there. Ped saw that the vehicle was a “Ford” Hybrid, silver/gray the same color as
the road, aHer the driver moved the car and she could see it at a different angle The car was
moved prior to the police arriving

Ped felt that her left arm might be broken, her right arm perhaps cracked, and her hips,
lower back and right ankle hurt. The driver seemed to attempt to get chummy with the after-
the-fact witness Ped overheard him telling her his phone number as being 206-890-35??;
however when Ped asked her what phone number he gave her she said he didn’t give her a
phone number.

Redmond Police arrived approximately fifteen minutes after the fact, Officers John
Atkinson(Caucasian) and Tom Gresham (Afn`can American). Ped insisted on officers recording
all statements, including hers, but Officer Atkinson told her that they have no way of recording
Ped asked for all video footage from the street cameras, but he also said there were no cameras
on these streets, even though one could see what appeared to be cameras, and it was a major
intersection

Ped thought she overheard the driver lie to Ofiicer Gresham, the policeman who
interviewed the driver, saying that he stopped to help because she was just sitting in the road.
Police seemed dismissive, perhaps because Ped did not want to talk within earshot of the
driver, not wanting to give him any information if he was one who was sent to run over her.
Police dismissed anything she said and rushed her as if to try to get rid of a problem. At no
time did Ped say she was not hurt.

MOST IMPORTANTLY: Near the end of the police being involved, Ped was able to
look the driver in the eyes and (politely) ask him a question, which was, “Did you do this
intentionally?” Rather than immediately saying no, no way! Or, are you kidding me? I
wouldn’t do that! Or no l didn’t. He didn't say anything, but rather moved backward for a few
steps, whereby Officer Tom Gresham quickly interjected himself into the conversation and
loudly told the driver, “YOU DON’T HAVE TO ANSWER THAT! YOU'RE FREE TO
GO!” The driver left with great haste never saying that he did not do this intentionally, and

16-]1-767-Clv’[A: INJURED PARTY'S NOTICE
TO THE COURT RE: WlTNESS lNTlMlDATION

90f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Ent. 04/19/19 11:21:02 Pg. 9 Of 12

also the police left quickly, leaving Ped to limp off with at least one severely broken arm with
large (effusion), and the need for future surgery, as she would find out hours later in the day.

The Redmond policemen wrote a nonsensical report about Ped being found sitting on the
crosswalk and the (unnamed driven driving a car with no description or license plate number
written in the report) stopped to aid the woman in the street being a “traffic hazard”. Rather
than writing VEHICULAR ASSAULT, the Redmond police wrote the report such that Ped
caused a “TRAFFIC I-IAZARD”, a roadway blockage, as if the driver stopped just to help.
January 9, 2019, 1:30 PM: What turned out to be less than three hours aiier the alleged
vehicular assault, the charges of 10/ 15 and 10/16/2018 against BC were dropped, dismissed “in
the best interest of justice”; however, without prejudice, which remains scary for BC as the

false arrest issue could be brought again.

 

lt seems tharjast as the rejects ofone assault wains, another begins:

 

January 21, 2019, BC ingested two newly purchased generic Tylenol; approximately 30
minutes later she felt weak and somewhat breathless, as if she was a car running out of gas,
then approximately 10 minutes later she lost consciousness and could not be readily revived,
and would not blink even with someone tapping at her eyeballs. [Medical information
intentionally omitted for privacy]

: This was a near-death experience lasting
over three days in a hospital [Details withheld due to medical privacy]. She believes that the
Tylenol was tampered with before purchasing, and was meant to harm her. The generic Tylenol
had been a predictable purchase as it was prescribed for pain regarding the broken arm

(because BC avoids narcotic medications).

 

 

March 3, 2019, tworth mentipning); A silver Mercedes car [ WA license No: ]

changed lanes and began driving in the wrong lane of a parking lot toward BC as if to

16-1 l-?67-CMA: lNJURED PARTY'S NOTICE
TO THE COURT RE: WITNESS lNTlMlDATION

100f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/197 Enl. 04/19/19 11:21:02 Pg. 10 Of 12

intentionally make an effort to run over her, although this was not a close call because BC saw
it coming from a distance far enough away to get out of the way, she was forced into being in
front of an oncoming motorcycle coming from a different direction, not stopping at a stop sign,

as if this could have been an orchestrated attack while BC walked in the parking lot.

 

March 11, 2019, the Trustee's Professionals' Application For Compensation totaling over five
million dollars which had been amended to reflect a proposed 45% discount subtracting
approximately $3,000,000.00, plus a request for an extra 8600,000.00 pertains to specifically
the time-frame of October 15, 2018 thru January 31, 2019, includes the alleged hospitalizing
attacks on BC (NOT-YET-BILLED AS OF MARCH 11, 2019). The Professionals were asking
the Court's permission to not calculate the [perhaps forceful nature of`] said billing. The Trustee
had been misleading during BC's phone calls of 2016 and 2017 and 2018; lack of

documentation of billing likely removes evidence of the Professionals' wrongdoing if allowed.

 

For the above reasons of suspicion of interference, slander against the Debtor, and harm
of BC and alleged threats against employees as previously described by the employees
themselves, BC OBJECTS to all of the billing to be paid to the Trustee and Professionals, and
reiterates her MOTION FQR A SPECIAL 2004 EXAMINATION of the Trustee and

Professionals, with emphasis of Title 18, Section 15,' regarding intimidating witnesses

l hereby swear under penalty of Perjury that the above is true and correct to the best of my

knowledge

carry `CA\Q E.>/ §

16-1 l-767-CMA: TNJURED PARTY`S NOTlCE
TO THE COURT R_E: WITNESS lNTIMlDATlON

1101c 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Enl. 04/19/19 11:21:02 Pg. 11 Of 12

CERTIFI ATE F ERVICE

On or within 24 hours of April [Q , 20§ a true and correct copy of the forgoing:

___

[\ [£O § l][! lt €`_|f-| I: !- \! |‘ ’Wa$

delivered to the Bankruptcy Court, Clerks’ Ofiice, at 700 Stewart St., 6th floor, Seattle WA;
K&L Gates, 925 Fourth Ave., 29“‘ Floor, Seattle WA,

BETT)/ CAt>_a,>/nrj

PRINTED NAME

l()-l l-':'67-CMA: iNJURED PART‘!"S NOTICE
TO THE COURT RE'_ WITNESS I`NTIMIDATION

120f 12

CaSe 16-11767-C|\/|A DOC 2078 Filed 04/19/19 Enl. 04/19/19 11:21:02 Pg. 12 Of 12

